EXHIBIT 21.1 LIST OF SUBSIDIARIES Subsidiary Jurisdiction Cal Dive Offshore Contractors, Inc. Delaware Affiliated Marine Contractors, Inc. Delaware Fleet Pipeline Services, Inc. Delaware Gulf Offshore Construction, Inc. Delaware ECH Offshore S de RL de CV Mexico HOC Offshore S de RL de CV Mexico Horizon C-Bay-Costa Afuera S de RL de CV Mexico Tiburon Ingenieria y Construccion, S de RL de CV Mexico Mojarra Costa Afuera S de RL de CV Mexico Horizon Marine Construction, Ltd. Cayman Cal Dive Offshore International, Ltd. Cayman Cal Dive Offshore Services, Ltd. Cayman Marine Leasing (Labuan) Pte, Ltd. Labuan Cal Dive Offshore Contractors, Ltd. Cayman Cal Dive Vessels International, Ltd. Cayman Cal Dive Offshore Contractors (Mauritius), Ltd. Mauritius Cal Dive Marine Construction (Mauritius) Ltd Mauritius Cal Dive Marine Contractors (Malaysia) Sdn. Bhd. Malaysia PT Cal Dive Offshore Indonesia Indonesia Cal Dive West Africa, Ltd. Cayman Petrolog Cal Dive West Africa, Ltd. Cayman Petrolog Cal Dive Nigeria, Ltd. Nigeria Cal Dive International Pte. Limited Singapore Cal Dive International (Australia) Pty Limited Australia Horizon Offshore Nigeria, Ltd. Nigeria Horizon Offshore Pte. Ltd Singapore
